Title: From George Washington to Henry Peyton, 16 May 1756
From: Washington, George
To: Peyton, Henry



[Winchester, 16 May 1756]

To Colonel Henry Peyton—Of the Prince-William Militia.Sir,

The Detachment from King-George, under Lieutenant Newgent, is to be stationed at Ashby’s Fort; and you are to proceed with the whole of your Militia, to the Mouth of Little-Capecapon—and are not to station any of them at Cocke’s or Ashby’s Forts—as reinforcements from the other militia will be sent there.
I expect a strict compliance with these Orders, and diligence in executing them; and those you have before received—(except here contradicted).
You are to acquaint Mr Newgent that it is my Orders, he obey Captain Ashby; and assist in sending out frequent scouting parties. I am &c.

G:W.
Winchester, May 16th 1756.    

